DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference Numerals “700” and “730” shown in Figure 7.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 5, 6 and 16 are objected to because of the following informalities:
Claim 5 line 4: “implant to match said simulated healthy surface, wherein .” should read -- implant to match said simulated healthy surface. --
Claim 6 line 2: “the cartilage surrounding the area of damaged cartilage” should read -- the cartilage surrounding the area of damaged cartilage. --
Claim 16 line 2: “of the cartilage surrounding the area of damaged cartilage” should read -- of the cartilage surrounding the area of damaged cartilage. --

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation “the marked damage” in lines 12, respectively.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-10 depend upon claim 1 and claims 12-22 depend upon claim 11.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10, 11, 13-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lilliestrale et al. (U.S. Pub. No. 2019/0122361) in view of Karlsson et al. (U.S. Pub. No. 2018/0177600).
As to claims 1, 11 and 22, Lilliestrale et al. teaches a system for customizing an individualized implant suitable for repairing damage in an anatomical joint of a patient (i.e., “system for determining and visualizing damage to an anatomical joint of a patient”, Abstract)/method for customizing an individualized implant suitable for repairing damage in an anatomical joint of a patient/non-transitory machine-readable medium on which is stored machine-readable code which, when executed by at least one processor, controls the processor to perform the method of (i.e., Paragraph [0128]):
the system comprising at least one processor configured to (i.e., “processor 120”, Paragraph [0053]):
i) obtain one or more medical image stacks of at least a part of the anatomical joint (i.e., “receive a plurality of medical image stacks of the at least part of the anatomical joint”, Paragraph [0054]), wherein each of the medical image stacks are generated using a medical imaging system (See for example, Paragraphs [0041]-[0042]; and “imaging system 130”, Paragraph [0052]);
ii) obtain a three-dimensional image representation of the at least part of the anatomical joint which is based on at least one of said medical image stacks (i.e., “obtain a three-dimensional image representation of the at least part of the anatomical joint which is based on at least one of said of medical image stacks”, Paragraph [0054]);
iii) determine damage to at least one of a plurality of anatomical structures in the anatomical joint by analyzing at least one of said one or more medical image stacks (i.e., “determine damage to at least one of a plurality of anatomical structures in the anatomical joint by analyzing at least one of said plurality of medical image stacks”, Paragraph [0054]);
iv) select an implant template to be used as a basis for a customized implant (i.e., “designing and producing a suitable implant”, Paragraph [0124]) for repairing said determined damage from a predefined set of implant templates having predetermined types and sizes (i.e., “selecting a suitable implant from a predefined set of implants with varying dimensions”, Paragraph [0107]);
v) generate a 3D model for visualization based on the three-dimensional image representation, in which 3D model the marked damage is visualized (i.e., “obtaining at least one 3D model based on the three-dimensional image representation, in which 3D model the marked damage is visualized”, Paragraph [0084]) together with the selected implant template in a proposed position (i.e., “the position where the implant and/or guide tool should optimally be inserted to repair the determined damage”, Paragraph [0123]); and
vi) display the 3D model with functionality to enable manipulation of the 3D model (i.e., “create a graphical user interface for visualization on the display 140. The graphical user interface may comprise functionality to visualize and enable manipulation, using the at least one manipulation tool, of the at least one 3D model”, Paragraph [0054]).
However, Lilliestrale et al. does not explicitly disclose vii) receive an approval for said selected implant template in said proposed position; and viii) determine the final shape and dimensions of a customized implant suitable for repairing said determined damage based on said selected implant template and said proposed position.
Karlsson et al. teaches at least one processor configured to (i.e., “processor 120”, Paragraph [0036]) receive an approval for said selected implant template in said proposed position (See for example, “The visualization shown in FIGS. 8a and 8b may also be used by the operator to verify the selected implant template and implant position”, Paragraph [0119]); and determine the final shape and dimensions of a customized implant suitable for repairing said determined damage based on said selected implant template and said proposed position (i.e., Paragraphs [0116] and [0123]).
Lilliestrale et al. and Karlsson et al. are combinable because they are from the field of medical digital image processing for visualizing implants.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Lilliestrale et al. by incorporating the reception of an approval for said selected implant template in said proposed position, and determining the final shape and dimensions of a customized implant suitable for repairing said determined damage based on said selected implant template and said proposed position.
The suggestion/motivation for doing so would have been to optimize the position of an implant for cartilage repair in the anatomical joint of a patient.
Therefore, it would have been obvious to combine Karlsson et al. with Lilliestrale et al. to obtain the invention as specified in claims 1, 11 and 22.

As to claims 3 and 13, Lilliestrale et al. teaches wherein the plurality of anatomical structures are anatomical structures of the knee joint selected from the group comprising the femur, patella, tibia, fibula, cartilage, menisci, cruciate ligaments and tendons (i.e., “the plurality of anatomical structures are anatomical structures of the knee joint, such as e.g. a selection of femur, patella, tibia, fibula, cartilage, menisci, cruciate ligaments and tendons”, Paragraph [0060]).

As to claims 4 and 14, Lilliestrale et al. does not explicitly disclose wherein the proposed position of the selected implant template is a position where the selected implant template covers at least a major part of the determined damage, and a position that also minimizes at least one of the total volume of tissue to be removed for implanting the customized implant, or the surface area of the implant penetration into the bone.
Karlsson et al. teaches the proposed position of the selected implant template is a position where the selected implant template covers at least a major part of the determined damage (i.e., “The implant area may have the shape of a circle, or two partly overlapping circles, but the implant area may have any shape suitable for covering at least a major part of the identified damage”, Paragraph [0052]), and a position that also minimizes at least one of the total volume of tissue to be removed for implanting the customized implant, or the surface area of the implant penetration into the bone (i.e., “The tilt of the implant axis A may e.g. be optimized by minimizing the total volume of bone and/or cartilage to be removed for implanting the implant”, Paragraph [0097]).
Therefore, in view of Karlsson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lilliestrale et al. by incorporating the proposed position of the selected implant template is a position where the selected implant template covers at least a major part of the determined damage, and a position that also minimizes at least one of the total volume of tissue to be removed for implanting the customized implant, or the surface area of the implant penetration into the bone, in order to optimize the position of an implant for cartilage repair in the anatomical joint of a patient.

As to claims 5 and 15, Lilliestrale et al. does not explicitly disclose wherein the at least one processor is configured to determine the final shape and dimensions of the customized implant suitable for repairing said determined damage by simulating a healthy surface at said proposed position, including designing the surface of the customized implant to match said simulated healthy surface.
Karlsson et al. teaches the at least one processor is configured to determine the final shape and dimensions of the customized implant suitable for repairing said determined damage by simulating a healthy surface at said proposed position (i.e., “The customized top surface of the implant hat H may be generated to correspond to a simulated healthy cartilage surface”, Paragraph [0105]), including designing the surface of the customized implant to match said simulated healthy surface (i.e., “A suitable area comprising and extending around the damaged cartilage may be selected, and the curvature of the whole area simulated in such a way that the curvature of the area which is not damaged matches the simulated curvature”, Paragraph [0123]).
Therefore, in view of Karlsson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lilliestrale et al. by incorporating the determining of the final shape and dimensions of the customized implant suitable for repairing said determined damage by simulating a healthy surface at said proposed position, including designing the surface of the customized implant to match said simulated healthy surface, in order to ensure that the implant hat is optimally positioned so as to avoid easy breakage.

As to claims 6 and 16, Karlsson et al. teaches wherein the healthy surface is simulated based on the curvature of the cartilage surrounding the area of damaged cartilage (i.e., “A suitable area comprising and extending around the damaged cartilage may be selected, and the curvature of the whole area simulated in such a way that the curvature of the area which is not damaged matches the simulated curvature”, Paragraph [0123]).

As to claims 7 and 17, Lilliestrale et al. does not explicitly disclose wherein the predefined set of implant templates comprises implants having implant hats that have a substantially circular shape in outline and implants having implant hats that are shaped to comprise at least two overlapping substantially circular shapes in outline.
Karlsson et al. teaches the predefined set of implant templates comprises implants having implant hats that have a substantially circular shape in outline and implants having implant hats that are shaped to comprise at least two overlapping substantially circular shapes in outline (See for example, Paragraph [0083]; and “a suitable implant shape may be selected from a predefined set of implant shapes, for an implant area in the shape of a circle or two parly overlapping circles”, Paragraph [0084]).
Therefore, in view of Karlsson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lilliestrale et al. by incorporating the predefined set of implant templates comprises implants having implant hats that have a substantially circular shape in outline and implants having implant hats that are shaped to comprise at least two overlapping substantially circular shapes in outline, in order to have a shape suitable for repairing the identified damage.

As to claims 8 and 18, Lilliestrale et al. teaches wherein the functionality to enable manipulation of the 3D model comprises: functionality to select at least one medical image in the medical image stack to visualize through interaction with the 3D model (i.e., “the graphical user interface comprises functionality to select at least one medical image in the medical image stack to visualize through interaction with the 3D model”, Paragraph [0016]); and
functionality to, in the 3D model, visualize the position of at least one medical image that is currently visualized (i.e., “functionality to visualize the position in the imaged joint of the at least one medical image from one medical image stack, that is currently visualized”, Paragraph [0017]).

As to claims 10 and 20, Lilliestrale et al. does not explicitly disclose wherein the at least one processor is further configured to output the final shape and dimensions of said customized implant as parameters for manufacturing said customized implant.
Karlsson et al. teaches the at least one processor is further configured to output the final shape and dimensions of said customized implant as parameters for manufacturing said customized implant (i.e., “design and production of a medical implant”, Paragraph [0110]; and “a suitable implant shape means an implant shape having a type and dimensions that match the identified damage, thereby making it a suitable shape for an implant for repairing the identified damage”, Paragraph [0116]).
Therefore, in view of Karlsson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lilliestrale et al. by incorporating the outputting of the final shape and dimensions of said customized implant as parameters for manufacturing said customized implant, in order to produce the implant according to optimized positioning and dimensions.

As to claim 21, Lilliestrale et al. in view of Karlsson et al. teach a customized implant suitable for repairing damage in an anatomical joint of a patient (Refer to claim 11 above), wherein the implant has been manufactured using the manufacturing parameters output according to claim 20 (See for example, Karlsson et al. at Paragraph [0110], “design and production of a medical implant”; and at Paragraph [0116], “a suitable implant shape means an implant shape having a type and dimensions that match the identified damage, thereby making it a suitable shape for an implant for repairing the identified damage”).
Therefore, in view of Karlsson et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lilliestrale et al. by incorporating the manufacturing of the implant using the outputted manufacturing parameters, in order to produce the implant according to optimized positioning and dimensions.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lilliestrale et al. in view of Karlsson et al. as applied to claims 1 and 11 above, and further in view of Cohen et al. (U.S. Pub. No. 2015/0178447).  The teachings of Lilliestrale et al. and Karlsson et al. have been discussed above.
As to claims 2 and 12, Lilliestrale et al. teaches wherein the system comprises a storage media, and the medical image stacks are obtained from said storage media (i.e., “receiving said three-dimensional image representation from the storage media 110”, Paragraph [0054]).
However, Lilliestrale et al. and Karlsson et al. do not explicitly disclose wherein the medical image stacks have been uploaded into said storage media by personnel at a medical care facility.
Cohen et al. teaches the medical image stacks have been uploaded into said storage media by personnel at a medical care facility (i.e., “while a technician may initially generate medical images at a local device/site, clinical trial personnel such as a radiologist or a clinical research coordinator may later retrieve the images from the local imaging databases on which they were stored (e.g., a hospital image shared drive or PACS system) and upload them into the MIR (including through individual or batch (bulk) uploading)”, Paragraph [0009]).
Lilliestrale et al., Karlsson et al. and Cohen et al. are combinable because they are from the field of medical digital image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Lilliestrale et al. and Karlsson et al. by incorporating the uploading of the medical image stacks into a storage media by personnel at a medical care facility.
The suggestion/motivation for doing so would have been to make the images available for review as part of standard delivery of care and/or use as clinical trial data.
Therefore, it would have been obvious to combine Cohen et al. with Lilliestrale et al. and Karlsson et al. to obtain the invention as specified in claims 2 and 12.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lilliestrale et al. in view of Karlsson et al. as applied to claims 1 and 11 above, and further in view of Nawana et al. (U.S. Pub. No. 2014/0081659).  The teachings of Lilliestrale et al. and Karlsson et al. have been discussed above.
As to claims 9 and 19, Lilliestrale et al. and Karlsson et al. do not explicitly disclose wherein the at least one processor is configured to allow different users with different authorizations to interact with the system, and only accept an approval from a user with a specific approval authorization.
Nawana et al. teaches at least one processor that is configured to allow different users with different authorizations to interact with the system (i.e., “each user can have a unique username, password, and/or other security credentials to facilitate access to the system 10. The received security parameter information can be checked against a database of authorized users to determine whether the user is authorized and to what extent the user is permitted to interact with the system, view information stored in the system, and so forth”, Paragraph [0114]), and only accept an approval from a user with a specific approval authorization (See for example, Paragraphs [0169] and [0184]).
Lilliestrale et al., Karlsson et al. and Nawana et al. are combinable because they are from the field of medical digital image processing.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to further modify Lilliestrale et al. and Karlsson et al. by incorporating the allowing of different users with different authorizations to interact with the system, and only accept an approval from a user with a specific approval authorization.
The suggestion/motivation for doing so would have been to improve surgical and interventional panning, and include security features for system interaction.
Therefore, it would have been obvious to combine Nawana et al. with Lilliestrale et al. and Karlsson et al. to obtain the invention as specified in claims 9 and 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE M TORRES/           Examiner, Art Unit 2664